Citation Nr: 1514254	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-11 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include depression and bipolar disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include depression and bipolar disorder.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to February 1980 (U.S. Army) and from July 1980 to January 1982 (U.S. Air Force).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued a denial of entitlement to service connection for a mental disorder previously claimed as depression, passive-aggressive personality disorder.

The Board has a legal duty to address the "new and material evidence" of 38 C.F.R. § 3.156 requirement regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Thus, while the RO addressed the claim on the merits in the January 2012 rating decision, the Board must address the "new and material evidence" requirement in this decision.

The United States Court of Appeals for Veterans Claims (Court) has determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, (s)he is seeking service connection any acquired psychiatric disability regardless of how those symptoms are labeled. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board will address the issue as presented on the title page.

The issue(s) of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 1983 rating decision, the VA denied the Veteran's claim for service connection for a nervous condition; the Veteran did not appeal this decision.
 
2.  The evidence received since the April 1983 decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1. The April 1983 decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2014).
 
2.  New and material evidence has been received to reopen the claim of service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105; 38 C.F.R. §§ 3.156, 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim to reopen a claim of entitlement to service connection for a psychiatric disorder, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.


Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The April 1983 rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The claim of entitlement to service connection for a psychiatric disorder may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.


Factual Background and Analysis

The relevant evidence before VA at the time of the April 1983 decision consisted of service treatment records, a March 1983 VA examination, and the Veteran's complaints.  The Veteran did not report to an accompanying VA psychiatric examination.  His claim was denied as depression was not found on his last examination; he was diagnosed with passive-aggressive personality disorder in service. 

Since the April 1983 final decision, the Veteran has been diagnosed with depression, anxiety disorder, and bipolar disorder.  He has undergone psychiatric treatment and has received Social Security Disability, in part, due to psychiatric diagnoses.  The claims file also contains a June 2011 VA psychiatric examination, with a negative nexus opinion.

The United States Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

Based on this newly submitted evidence, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for a psychiatric disorder.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a psychiatric disorder is allowed.



REMAND

The Veteran contends that he developed a psychiatric disorder during his miliary service, and that the condition has continued to the present.

Service treatment records show that the Veteran was diagnosed with sarcoidosis in July 1981.  A medical board diagnosed him with anxiety about the prognosis of his sarcoidosis, and found that the anxiety was mild and acute.  He was hospitalized in September 1981 for psychiatric examination with a final diagnosis of passive aggressive personality disorder and gastritis, likely secondary to alcohol abuse.  In November 1981 he slashed is right wrist in a suicidal gesture.  He was noted to have acute alcohol intoxication at the time.

SSA records received by the Board include a form filled out by the Veteran's wife which noted that he was "a fun-loving guy before his brain injury," and that his "depression is worse since his brain injury."  SSA records indicate the Veteran had a cerebrovascular accident in 2007.  The Veteran also has a ruptured disc in his neck and a scar on his head from a work accident.  The accident is not further described in the records.  It is unclear if the Veteran's reference to a "brain injury" is referring to a physical trauma to the brain or the Veteran's 2007 aneurysm.  On remand, additional records should be sought.

The Veteran was afforded a VA examination in June 2011 and was diagnosed with bipolar disorder.  The examiner provided a negative opinion based on the Veteran's statement that his condition began two years prior.  However, the Veteran's agent argued on the April 2013 substantive appeal that the Veteran stated that his symptoms worsened two years ago.

Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  On remand, the Veteran must be scheduled for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify all treatment that he has received for his psychiatric disorder since service.  Specifically, the Veteran should be asked to provide a release for treatment records from the Southwest Mississippi Regional Medical Center, and to release any records related to his work accident and "brain injury"/cerebrovascular accident.  All identified treatment records should be obtained.  Applicable VA treatment records should also be obtained.  If records are identified but cannot be obtained, this fact, as well as the efforts made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain any records.

2.  The Veteran should be afforded a VA psychiatric evaluation to determine whether he suffers from any psychiatric disorders, and their etiologies.  The claims file, a copy of this remand, and access to virtual records should be provided to the evaluator. 

Following a review of the evidence, interview with the Veteran, and administration of any tests deemed necessary, the evaluator should identify all of the Veteran's current psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed) (DSM-V) criteria.  The examiner should also identify any current personality disorders. 

The examiner/reviewer is asked to provide an opinion regarding the following: 

(a) Whether it is at least as likely as not (a 50/50 probability or greater) any current personality disorder was subject to any superimposed disease or injury, or was otherwise permanently aggravated during military service; 

(b) Whether it is at least as likely as not (a 50/50 probability or greater) any other current acquired psychiatric disorder had its onset in service; 

(c) Whether it is at least as likely as not (a 50/50 probability or greater) any other current acquired psychiatric disorder was otherwise caused or aggravated by the Veteran's military service; and

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  A rationale must be provided for all rendered opinions.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


